                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

V.                                                        Cr. No. 19-10459-RWZ (8)

JUAN LIBERATO

                     DEFENDANT’S MOTION TO TRAVEL OUT OF DISTRICT

        The defendant, Juan Liberato, respectfully requests the Court to grant him permission to travel

for one day to Old Orchard Beach, Maine on August 23, 2020 for his daughter’s thirteenth birthday party.

        In support hereof, the defendant states that if granted permission he will travel to and from the

location with his wife and will return to Massachusetts no later than 10:00 p.m. The Court has granted

Mr. Liberato permission to travel to cities in southern New Hampshire while on release. Defendant has

complied with every court order pertaining to him in this case. Further, he and his wife own the family

home in Haverhill. Furthermore, he has obtained full time employment and has been working in

Massachusetts for approximately six months.

Wherefore: Juan Liberato respectfully requests the Court to grant him permission to travel outside the

District of Massachusetts to Old Orchard Beach, Maine for one day on August 23, 2020 to attend his

daughter’s birthday party.

                                                          JUAN LIBERATO
                                                          By his attorney,

                                                          /s/ James J. Cipoletta
                                                          _________________________
                                                          James J. Cipoletta
                                                          MA Bar No. 084260
                                                          385 Broadway - Suite 307
                                                          Revere, MA 02151
                                                          Telephone 781.289.7777
                                                          jim@cipoletta.com

August 4, 2020
